Citation Nr: 1132320	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-46 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied the Veteran's claim for bilateral hearing loss. 

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a copy of the transcript is in the record.  

In February 2011, the Board remanded this case for a VA examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The requested development was completed, and the remand orders were substantially complied with.  

The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On June 11, 2011, following transfer of the claims file to the Board, the Board received a lay statement from the appellant's spouse.  No waiver of consideration by the Agency of Original Jurisdiction (AOJ) was included with the evidence. 

The Board wrote to the Veteran in August 2011 regarding this matter, but he opted not to waive the right to have the additional evidence considered by the RO.  Instead, he requested that the case be remanded.

Applicable VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a Supplemental Statement of the Case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304.

In view of the relevant laws, the appellant's request for remand, and the absence of any waiver with the most recent evidentiary submission, the Board finds that VA's due process obligations mandate return of this case to the RO for consideration in the first instance of all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evidence of record, to include evidence added to the record since the RO's last action on this case.  The RO should readjudicate the Veteran's claim in light of any additional evidence added to the records assembled for appellate review to include the lay statement received in June 2011.  

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


